PER CURIAM.
We have for review Cabrera v. State, 576 So.2d 1358, 1360 (Fla. 3d DCA 1991), in which the Third District Court of Appeal certified the following question of great public importance:
Whether legal constraint points may be assessed more than once on a single sentencing guidelines scoresheet?
The Third District Court also certified conflict between the instant case and Carter v. State, 571 So.2d 520 (Fla. 4th DCA 1990), quashed, 586 So.2d 340 (Fla.1991), Green v. State, 570 So.2d 1014 (Fla. 5th DCA 1990), quashed, 586 So.2d 1055 (Fla.1991), and Flowers v. State, 567 So.2d 1055 (Fla. 5th DCA 1990), quashed, 586 So.2d 1058 (Fla.1991), concerning the issue of assessing legal constraint points. We have jurisdiction pursuant to article V, section 3(b)(4), Florida Constitution.
In Flowers v. State, 586 So.2d 1058, we held that legal constraint points are to be assessed once in calculating sentencing scoresheets. Accordingly, we approve the decision below.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.